DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 11/618,245, 14/556,095, and 15/368,136.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Response to Arguments
Applicant's arguments filed 22 NOVEMBER 2021 have been fully considered but they are not persuasive.  On pages 6-7 of Applicant's remarks, Applicant argues (regarding at least claim 1) that the prior art combination of Levy (US 2003/0012548), Plotnick (US 2002/0184047), Macrae (US 2003/0177497), and Engle (US 2003/0210889) does not disclose all the claimed limitations.  Specifically, Applicant argues that Engle does not disclose "associating an identifying tag with a segment of the primary media stream that was spliced", because in Applicant’s Specification, the identifying tag uniquely identifies the media content with a source identifier (SID) such that “specific SIDs are associated with specific programs and/or commercials and/or with specific content providers.”  Applicant further states that citations from Engle do not provide unique identification.  The Examiner respectfully disagrees.  At the onset, Applicant appears to be associating detailed limitations as described in the specification with the broad claim language currently being provided.  As MPEP 2173.01 states "During examination, a claim must be given its broadest reasonable interpretation consistent with the specification", and "Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification".  The Examiner must give the claimed limitations their broadest reasonable interpretation (See In re Zletz, 893 F.2d 319; Fed. Cir. 1989, where during patent examination the pending claims must be interpreted as broadly as In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057; Fed. Cir. 1993).  In the current situation, the section(s) of the specification pointed to by Applicant give a detailed example of identification with a specific system using specific parts/devices.  The current claim limitations however do not describe the same scenario.  In giving the claim the broadest reasonable interpretation in light of the specification, Applicants specification (see paragraph 49) does describe identifications as identifying one or more of: (a) the origin of a media segment (i.e., at what point in the media distribution process it was placed into the media stream), (b) the identity of the media segment, (c) the time and/or date at which the media segment was added to the media stream, etc.  This leaves the definition open ended, and also provides support for the location/timing data that is indicated in the Engle reference.  Therefore, based on the citations provided in the previous rejection, the prior art combination of Levy, Plotnick, Macrae, and Engle, when taken together as a whole, does teach all of Applicant's current claim limitations.  
Any of Applicant's additional arguments not specifically addressed are considered moot in view of the Examiners response provided above and/or the references/citations used in the current office action below.

Applicant is suggested to provide more detail as to what they believe constitutes the true invention of the application.  This could help distinguish over the prior art of record, alleviate misinterpretation issues, and serve to move prosecution forward on the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levy et al., US 2003/0012548 in view of Plotnick et al., US 2002/0184047 and Macrae et al., US 2003/0177497 and further in view of Engle et al., US 2003/0210889.

Regarding claim 1, Levy discloses a method comprising: 
detecting, at a media device at an end user location (detection with at least consumer device, i.e. device at a presentation/user location; page 5, paragraph 69), a watermark in a primary media stream received at the media device after the primary media stream was received at the end user location (after reception of media, detection of watermark in media; page 2, paragraphs 13 and 16); 

presenting, by the media device, the primary media at a first time and the advertisement at a second time (content being shown, i.e. presentation at a first time, and then an advertisement can be inserted at a specific location, i.e. a second time, based on watermark; page 1, paragraph 10, and page 2, paragraph 16).
	Levy does not explicitly disclose information that was spliced into a primary media stream received at the media device;
associating an identifying tag with a segment of the primary media stream that was spliced;
recording a log including first identifying information including an identity of the content of the primary media and second identifying information for the advertisement; and
transmitting the log to a data collection facility.
In a related art, Plotnick does disclose recording a log including first identifying information for the primary media and second identifying information for the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy and Plotnick by allowing logging and reporting of shown advertisements in order to provide an improved system and method for coordinating the local insertion of all of the various ad types for each subscriber, as well as for monitoring the individualized ad campaign and modifying the ad campaign if necessary (Plotnick; page 1, paragraph 7).
	Levy in view of Plotnick does not explicitly disclose information that was spliced into a primary media stream received at the media device;
associating an identifying tag with a segment of the primary media stream that was spliced; and
a log including an identity of the content of media.
In a related art, Macrae does disclose a log including first identifying information including an identity of the content of primary media and second identifying information for an advertisement (records including channel information, identification of programming displayed on the channel, and identification of advertisements that were displayed on the channel; page 7, paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, and Macrae by 
	Levy in view of Plotnick and Macrae does not explicitly disclose information that was spliced into a primary media stream received at the media device; and
associating an identifying tag with a segment of the primary media stream that was spliced.
	In a related art, Engle does disclose information that was spliced into a primary media stream received at the media device (information that was spliced into the digital video can be detected by local device and used to indicate an event; page 3, paragraphs 28 and 39, and page 5, paragraph 62); and
associating an identifying tag with a segment of the primary media stream that was spliced (the event can be indicated by modifying the digital bit stream with a marking, i.e. identifying tag, for location and timing; pages 4-5, paragraph 61).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the prior art of Levy, Plotnick, Macrae, and Engle by allowing media signals to be modified to indicate content that was spliced/added in, in order to provide an improved system and method for utilizing information contained within a digital bit stream to help verify the presence of particular content (Engle; page 1, paragraph 11).

2, Levy in view of Plotnick, Macrae, and Engle discloses detecting the watermark includes extracting the watermark from the primary media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103).

Regarding claim 3, Levy in view of Plotnick, Macrae, and Engle discloses detecting the watermark includes extracting a watermark from audio of the primary media (Levy; watermark can be decoded, and specifically extracted; page 1, paragraph 7, and page 5, paragraph 73, and page 7, paragraph 103, and wherein this can also include watermarks as part of audio; page 2, paragraph 22).

Regarding claim 4, Levy in view of Plotnick, Macrae, and Engle discloses the end user location is a household (Plotnick; household/home location; page 2, paragraph 37, and page 3, paragraphs 41-43, and page 16, paragraph 152, and Levy; at a specific location for a user; page 2, paragraph 13).

Regarding claim 5, Levy in view of Plotnick, Macrae, and Engle discloses the media device is a television (Plotnick; with use of at least a Television; page 3, paragraph 38, and page 4, paragraph 46).

Regarding claim 6, Levy in view of Plotnick, Macrae, and Engle discloses determining the advertisement further includes determining the advertisement associated with a demographic associated with the end user location (Levy; 

Regarding claim 7, Levy in view of Plotnick, Macrae, and Engle discloses the advertisement is received in a digital stream separate from transmission of the primary media to the end user location (Levy; advertisements can be received via separate source, i.e. local, wireless, etc.; page 2, paragraphs 13 and 15, and Plotnick; ads can be sent via separate connection; page 9, paragraph 88).

Regarding claim 8, Levy in view of Plotnick, Macrae, and Engle discloses splicing, at the media device, the advertisement into the primary media (Plotnick; advertisements can be spliced into the media; page 13, paragraph 125).

Regarding claim 9, Levy in view of Plotnick, Macrae, and Engle discloses generating a media stream including the primary media and the advertisement (Plotnick; formation of presentation stream that includes the programming and the advertisement(s); page 11, paragraph 109, and page 12, paragraph 114).

Claim 10, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable storage device comprising instructions (Levy; page 7, paragraph 103, and Plotnick; page 8, paragraph 79).

Claim 11, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.
Claim 12, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.  
Claim 13, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 14, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 15, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 16, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 17, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 18, which discloses a computer readable storage device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.

Regarding claim 19, Levy in view of Plotnick, Macrae, and Engle discloses the identity includes a title for the primary media (Macrae; programming information can include titles; page 4, paragraph 44, and page 8, paragraph 78).

20, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424